



Arrow Financial Corporation
2013 Long Term Incentive Plan
Restricted Stock Unit Agreement


This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of January 30, 2019 (the “Grant Date”) by and between Arrow Financial
Corporation, a New York corporation (the “Company”) and Thomas J. Murphy (the
“Grantee”).


WHEREAS, the Company has adopted the Arrow Financial Corporation 2013 Long Term
Incentive Plan (the “Plan”) pursuant to which awards of Restricted Stock Units
may be granted; and


WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1.  Grant of Restricted Stock Units.
 
    1.1  Pursuant to Section 10 of the Plan, the Company hereby issues to the
Grantee on the Grant Date an Award consisting of, in the aggregate, 3,901
Restricted Stock Units, representing a value as of the Grant Date equal to 25%
of the Grantee’s base salary as of December 31, 2018 (the “Restricted Stock
Units”). Each Restricted Stock Unit represents the right to receive one share of
Stock, subject to the terms and conditions set forth in this Agreement and the
Plan. Capitalized terms that are used but not defined herein have the meaning
ascribed to them in the Plan.


    1.2  The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.


2.  Consideration. The grant of the Restricted Stock Units is made in
consideration of the services to be rendered by the Grantee to the Company.


3.  Vesting. 


    3.1  Except as otherwise provided herein, provided that the Grantee remains
employed through the applicable vesting date, the Restricted Stock Units will
vest in accordance with the following schedule (the period during which
restrictions apply, the “Restricted Period”):
 
Vesting Date


Number of Restricted Stock Units That Vest


January 31, 2021
100% of Restricted Stock Units

                    


    Once vested, the Restricted Stock Units become “Vested Units.”





--------------------------------------------------------------------------------





 
    3.2  The foregoing vesting schedule notwithstanding, if the Grantee’s
employment Terminates (i) as a result of death or Disability, or (iii) on or
after the Grantee has attained age 55 and 10 years of service or attained a
combined age and years of service totaling 65 (as determined under the Arrow
Financial Corporation Employees Pension Plan and Trust), 100% of the unvested
Restricted Stock Units shall vest as of the date of such Termination.


    3.3  The foregoing vesting schedule notwithstanding, if a Change of Control
occurs and the Grantee’s employment is Terminated by the Company without cause
or by the Grantee for good reason (as the terms “cause” and “good reason” are
defined in Grantees’ employment agreement) within twelve (12) months following
the Change of Control, all unvested Restricted Stock Units shall automatically
become 100% vested on the Grantee’s date of Termination.


    3.4   If the Grantee’s employment Terminates for any reason before all of
his Restricted Stock Units have vested pursuant to Sections 3.1 through 3.3,
including, but not limited to, Termination for Cause (as defined in Grantee’s
employment agreement), the Grantee’s unvested Restricted Stock Units shall be
automatically forfeited upon such Termination of employment and neither the
Company nor any Subsidiary shall have any further obligations to the Grantee
under this Agreement.
 
4.  Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period and until such time as the Restricted Stock
Units are settled in accordance with Section 6, the Restricted Stock Units or
the rights relating thereto may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Grantee. Any attempt to
assign, alienate, pledge, attach, sell or otherwise transfer or encumber the
Restricted Stock Units or the rights relating thereto shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock Units will be
forfeited by the Grantee and all of the Grantee’s rights to such units shall
immediately terminate without any payment or consideration by the Company.


5.  Rights as Shareholder; Dividend Equivalents.


    5.1 The Grantee shall not have any rights of a shareholder with respect to
the shares of Stock underlying the Restricted Stock Units unless and until the
Restricted Stock Units vest and are settled by the issuance of such shares of
Stock. 


    5.2 Upon and following the settlement of the Restricted Stock Units, the
Grantee shall be the record owner of the shares of Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).


    5.3 If, prior to the settlement date, the Company declares a cash dividend
on the shares of Stock, then, on the payment date of the dividend, the Grantee’s
Account shall be credited with Dividend Equivalents in an amount equal to the
dividends that would have been paid to the Grantee if one share of Stock had
been issued on the Grant Date for each Restricted Stock Unit granted to the
Grantee as set forth in this Agreement.







--------------------------------------------------------------------------------





    5.4  Dividend Equivalents shall be subject to the same vesting and
forfeiture restrictions as the Restricted Stock Units to which they are
attributable and shall be paid in cash on the same date that the Restricted
Stock Units to which they are attributable are settled in accordance with
Section 6 hereof.


6.  Settlement of Restricted Stock Units.
 
    6.1  Subject to the tax withholding provisions of Section 15 of the Plan, if
the Grantee’s employment Terminates on or after the Grantee has attained age 55
and 10 years of service or attained a combined age and years of service totaling
65 (as determined under the Arrow Financial Corporation Employees Pension Plan
and Trust, or successor plan), the Company shall (i) issue and deliver to the
Grantee (A) the number of shares of Stock equal to the number of Vested Units,
and (B) cash equal to any Dividend Equivalents credited with respect to such
Vested Units in ten (10) substantially equal annual installments commencing on
the first anniversary of the date of Retirement; and (b) enter the Grantee’s
name on the books of the Company as the shareholder of record with respect to
the shares of Stock delivered to the Grantee.
 
    6.2  Notwithstanding Section 6.1 and subject to the tax withholding
provisions of Section 15 of the Plan, if the Grantee’s employment Terminates as
a result of death or Disability, or if a Change of Control occurs and the
Grantee’s employment is Terminated by the Company without cause or by the
Grantee for good reason (as the terms “cause” and “good reason” are defined in
Grantees’ employment agreement) within twelve (12) months following the Change
of Control, the Company shall (i) issue and deliver to the Grantee (or his
beneficiary, if applicable) (A) the number of shares of Stock equal to the
number of Vested Units and (B) cash equal to any Dividend Equivalents credited
with respect to such Vested Units within thirty (30) business days of such
Termination of employment; and (b) enter the Grantee’s (or beneficiary’s) name
on the books of the Company as the shareholder of record with respect to the
shares of Stock delivered to the Grantee.
 
    If the Grantee is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Grantee becomes eligible for settlement of the RSUs upon his “separation from
service” within the meaning of Section 409A of the Code, then to the extent
necessary to prevent any accelerated or additional tax under Section 409A of the
Code, such settlement will be delayed until the earlier of: (a) the date that is
six months following the Grantee’s separation from service and (b) the Grantee’s
death.
 
7.  No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s employment at any time, with or without Cause.
 
8.  Adjustments. If any change is made to the outstanding Stock or the capital
structure of the Company, if required, the Restricted Stock Units shall be
adjusted or terminated in any manner as contemplated by Section 13 of the Plan.





--------------------------------------------------------------------------------







9.  Compliance with Law. The issuance and transfer of shares of Stock shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s shares of Stock may be
listed. No shares of Stock shall be issued or transferred unless and until any
then applicable requirements of state and federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel. 


10.  Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York without regard to conflict of
law principles.


11.  Restricted Stock Units Subject to Plan. This Agreement is subject to the
Plan as approved by the Company’s shareholders. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
 
12.  Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares and that the
Grantee has been advised to consult a tax advisor prior to such vesting,
settlement or disposition.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 


ARROW FINANCIAL CORPORATION




 


/s/ Thomas L. Hoy
Thomas L. Hoy
Chairman of the Board of Directors
Arrow Financial Corporation












--------------------------------------------------------------------------------





 




THOMAS J. MURPHY


 


_____________________


Thomas J. Murphy
President and CEO Arrow Financial Corporation






